 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ROBERT JAMES SWINT,                             CASE NO. C21-5283 BHS
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9         v.                                        AND RECOMMENDATION

10   SAMUEL B. ROBERTS, et al.

11                           Defendants.

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 4, and Plaintiff

15   Robert Swint’s objections to the R&R, Dkt. 5.

16         On April 14, 2021, Plaintiff filed the Proposed Complaint naming Samuel B.

17   Roberts, Bush Boake Allen, International Paper, the United States of America, and the

18   Washington Department of Corrections as Defendants. Dkt. 1. On May 7, 2021, Plaintiff

19   filed an Application to Proceed in forma pauperis. Dkt. 3. Judge Christel concluded that

20   Plaintiff’s Proposed Complaint fails to state a claim upon which relief can be granted and

21   is frivolous. Dkt. 4 at 3. Judge Christel further determined that the Proposed Complaint

22


     ORDER - 1
 1   fails to contain factual allegations that could plausibly give rise to a claim and thus

 2   recommends that the Court dismiss Plaintiff’s case without leave to amend. Id.

 3          Plaintiff objects to the R&R, asserting that he never consented to a magistrate

 4   judge. The district judge must determine de novo any part of the magistrate judge’s

 5   disposition that has been properly objected to. The district judge may accept, reject, or

 6   modify the recommended disposition; receive further evidence; or return the matter to the

 7   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 8          Both statutory authority and the local rules allow for a district judge to refer non-

 9   dispositive pre-trial matters to a full-time magistrate judge in a case pending before the

10   district judge. See 28 U.S.C. § 636; MJR 1(h), 3(a). The Court properly referred this case

11   to Judge Christel for resolution of the pre-trial matters. Further, Plaintiff’s objections do

12   not address the substantive concerns with his Proposed Complaint raised in the R&R.

13   Judge Christel correctly concluded that Plaintiff’s Proposed Complaint is frivolous, fails

14   to state a claim upon which relief can be granted, and does not contain factual allegations

15   that could plausibly give rise to a claim.

16          The Court having considered the R&R, Plaintiff’s objections, and the remaining

17   record, does hereby find and order as follows:

18          (1)    The R&R is ADOPTED;

19          (2)    Plaintiff’s application to proceed in forma pauperis, Dkt. 3, is DENIED,

20                 and the case is DISMISSED without prejudice for failure to state a claim;

21                 and

22   \


     ORDER - 2
 1         (3)    The Clerk shall enter a JUDGMENT and close the case.

 2         Dated this 8th day of July, 2021.

 3

 4

 5
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
